                                                                   1   Reid Rubinstein & Bogatz
                                                                       I. SCOTT BOGATZ, ESQ.
                                                                   2   Nevada Bar No. 3367
                                                                       KERRY E. KLEIMAN, ESQ.
                                                                   3   Nevada Bar No. 14071
                                                                       300 South Fourth Street, Suite 830
                                                                   4   Las Vegas, Nevada 89101
                                                                       Telephone: (702) 776-7000
                                                                   5   Facsimile: (702) 776-7900
                                                                       sbogatz@rrblf.com
                                                                   6   kkleiman@rrblf.com
                                                                       Attorneys for Defendant American Express
                                                                   7
                                                                                                   UNITED STATES DISTRICT COURT
                                                                   8
                                                                                                          DISTRICT OF NEVADA
                                                                   9
                                                                       WALDO A. BARNETT,                                   Case No.:      2:19-cv-01208-APG-VCF
                                                                  10
                                                                                                     Plaintiff,
                                                                  11                                                           STIPULATION AND ORDER TO
REID RUBINSTEIN & BOGATZ




                                                                              vs.                                              EXTEND TIME FOR AMERICAN
                                                                  12                                                         EXPRESS NATIONAL BANK TO FILE
                                                                       AMERICAN EXPRESS TRAVEL RELATED                          RESPONSE TO PLAINTIFF’S
                           (702) 776-7000 FAX: (702) 776-7900




                                                                                                                              COMPLAINT [ECF NO. #1] [FIRST
                             300 South Fourth Street, Suite 830




                                                                  13   SERVICES COMPANY, INC.
                                 Las Vegas, Nevada 89101




                                                                                                                                       REQUEST]
                                                                  14                                 Defendants.
                                                                  15

                                                                  16          IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff, WALDO A.

                                                                  17   BARNETT, and Defendant, AMERICAN EXPRESS NATIONAL BANK (incorrectly designated

                                                                  18   in the Complaint as “American Express Travel Related Services Company”) (hereafter “AMEX”),

                                                                  19   by and through their undersigned counsel, that Defendant AMEX may have an additional 30 days

                                                                  20   within which to answer or otherwise respond to Plaintiff’s complaint [ECF No. 1], which was

                                                                  21   served on Defendant on July 12, 2019.

                                                                  22          Therefore, the parties agree that the last day for AMEX to answer or otherwise respond to

                                                                  23   Plaintiff’s complaint is Wednesday, September 4, 2019.

                                                                  24          This request is made in good faith and not for the purpose of undue delay. This document

                                                                  25   is being electronically filed through the Court’s CM/ECF System. Accordingly, counsel for

                                                                  26   Defendant hereby attests that (1) the content of this document is acceptable to all persons required

                                                                  27   to sign the document; (2) Plaintiff’s counsel has concurred with the filing of this document and

                                                                  28
                                                                                                                   Page 1 of 2
                                                                   1   has authorized defense counsel to affix his electronic signature hereto; and (3) a record supporting
                                                                   2   this concurrence could be made available if so ordered by this Court.
                                                                   3            Dated this 1st day of August, 2019.
                                                                   4

                                                                   5   Respectfully submitted,
                                                                   6

                                                                   7    REID RUBINSTEIN & BOGATZ
                                                                   8

                                                                   9    By:       /s/ Kerry E. Kleiman                    By:      /s/ Mitchell D. Gliner
                                                                              I. Scott Bogatz, Esq. (3367)                      Mitchell D. Gliner, Esq. (3419)
                                                                  10          Kerry E. Kleiman, Esq. (14071)                    3017 W. Charleston Blvd., #95
                                                                              300 South Fourth Street, Suite 830                Las Vegas, NV 89102
                                                                  11          Las Vegas, Nevada 89101                           Attorney for Plaintiff
REID RUBINSTEIN & BOGATZ




                                                                              Attorneys for Defendant
                                                                  12          American Express National Bank
                           (702) 776-7000 FAX: (702) 776-7900
                             300 South Fourth Street, Suite 830




                                                                  13
                                 Las Vegas, Nevada 89101




                                                                  14

                                                                  15
                                                                                                                       ORDER
                                                                  16
                                                                                IT IS SO ORDERED.
                                                                  17

                                                                  18                        2nd                August
                                                                                DATED this ___________ day of _________________, 2019.
                                                                  19

                                                                  20

                                                                  21
                                                                                                                       ____________________________________
                                                                  22
                                                                                                                       UNITED STATES MAGISTRATE JUDGE
                                                                  23

                                                                  24

                                                                  25

                                                                  26
                                                                  27

                                                                  28
                                                                                                                      Page 2 of 2
